Order unanimously affirmed, without costs. Memorandum: Plaintiff appeals from an order dismissing his complaint on the authority of Lawler v Clinton St. Dev. Props. (63 AD2d 827), the decision affirming dismissal of a prior complaint between the same parties. The prior complaint in a declaratory judgment action sought a declaration that the contract was in full force and effect, an order enjoining the defendants from selling, leasing or otherwise *966disposing of the property, and specific performance of the contract. In affirming, we stated (pp 827-828) that: "There was no showing of any necessity for such relief or that plaintiffs contractual rights, if any, could not be fully adjudicated in an action at law (CPLR 3001; see Walsh v Andorn, 33 NY2d 503, 507; James v Alderton Dock Yards, 256 NY 298, 305; Seaboard Sur. Co. v Massachusetts Bonding & Ins. Co., 42 Mise 2d 435, 436).” The gravamen of the instant complaint is the same as the prior complaint. The relief demanded includes a declaration that the same contract is in full force and effect and specific performance thereof. Special Term properly dismissed the complaint with leave to plaintiff to assert whatever contractual rights he might have in the appropriate action at law. (Appeal from order of Onondaga Supreme Court&emdash;dismiss complaint.) Present&emdash;Cardamone, J. P., Simons, Hancock, Jr., Doerr and Moule, JJ.